Citation Nr: 0303202	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for depression with psychosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

3.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
major depression with psychosis and assigned that disability 
a 10 percent rating effective from June 1, 1996, and granted 
service connection for mechanical low back pain and assigned 
that disability a noncompensable rating effective from June 
1, 1996.   During the course of appeal, the RO increased the 
evaluations to 50 percent for major depression with psychosis 
and 10 percent for lumbosacral strain, both effective from 
June 1, 1996.  

The issues of higher evaluation of depression with psychosis 
and lumbosacral strain are reflected on the first page of 
this decision in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.


FINDINGS OF FACT

1.  The veteran's depression with psychosis has been 
manifested primarily by sleep disturbance, depression, 
hallucinations, paranoia, delusions, suicidal and homicidal 
ideation, Global Assessment of Functioning (GAF) scores 
ranging from 20 to 60, and inability to work.

2.  The veteran's lumbosacral strain has been manifested 
primarily by subjective complaints of back pain and objective 
evidence of some limitation of motion of the lumbar spine and 
occasional tenderness.

3.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
depression with psychosis have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.125, 4.130, 4.132, Diagnostic Code 9207 
(1996) & Diagnostic Code 9434 (2002).

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2002).

3.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability evaluations are 
determined by comparing the veteran's current symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Depression With Psychosis

The veteran essentially contends that the severity of his 
depression with psychosis is such that he is unable to 
maintain any gainful employment, and as such, he should be 
rated 100 percent disabled.  The Board agrees with the 
veteran.

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
depression with psychosis when there was considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation required that there be lesser 
symptomatology than 100 percent evaluation such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9207 
(1996).  The Court, in Johnson v. Brown, 7 Vet. App. 95 
(1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132, Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  
Therefore, if the veteran's PTSD results in either (1) ". . 
. virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," 
a 100 percent schedular rating would be applicable.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders. 

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including major depression.  
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for a psychiatric disability which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living; and disorientation to time and place. 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2002).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 21-30 is 
when behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A GAF score of 31-40 is described as 
some impairment in reality testing or communication (e.g., 
speech is illogical at times, obscure or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  A GAF score of 
41-50 is defined in the DSM IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is defined as some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

In this case, the Board finds that the veteran meets the 100 
percent rating requirements under the old criteria as the 
evidence shows that he is demonstrably unable to obtain or 
retain employment.  The record indicates that during service 
an April 1996 Physical Evaluation Board found him to be unfit 
for service as a consequence of his psychiatric and back 
conditions and recommended that he be separated from service.  
The record shows that the veteran has not worked since 
discharge from service in May 1996. 

During a July 1996 VA examination for mental disorders, the 
veteran reported complaints of being depressed for the past 
year and problems with insomnia.  He described some feelings 
of wanting to hurt himself, and other people.  He indicated 
that he had had episodes of hallucinations in which he saw 
people with whom he conversed.  He felt paranoid about people 
for about a year.  On evaluation, the examiner stated that 
the veteran appeared to have intrusive thoughts and that his 
insight and judgement were poor to fair.  The examiner noted 
that there was no evidence of malingering during the 
examination.  The impression was major depression with 
psychotic features partially controlled.

A private hospital report show that the veteran was 
hospitalized from November to December 1996.  During that 
time, the examiner noted that he had been treating the 
veteran for the past couple of months for auditory 
hallucinations with depression.  The examiner noted that the 
veteran had previously been receiving medication including 
Thorazine, Pamelor, and Nortriptyline during service, and 
most recently had been discharged from service.  The examiner 
noted that the veteran began experiencing more auditory and 
visual hallucinations, and indicated that he was hearing 
voices to kill himself and hurt people, which he interpreted 
as killing people.  On evaluation, the veteran was extremely 
guarded and hypervigilant and fearful.  Gross psychomotor 
retardation was evident, and affect was constricted with 
hypervigilant and anxious mood.  There was positive suicidal 
and homicidal ideation and thought processes revealed some 
slight fragmentation.  The veteran had positive auditory, 
visual, and olfactory hallucinations.  Paranoid delusional 
thinking was prevalent, and the veteran's judgment, insight 
and impulse control were severely impaired.  The assessment 
was rule out chronic paranoid schizophrenia, with acute 
exacerbation.  The Axis V diagnosis was a Global Assessment 
of Functioning (GAF) score of 20 currently, and 55-60 in the 
past year.  The examiner opined that the severity of the 
veteran's symptom complex placed himself as well as others at 
risk. 

During the course of the 1996 hospitalization, the veteran 
slowly experienced a significant reduction in auditory 
hallucinations but paranoia persisted.  The prognosis was 
noted to be fair with compliance with recommended treatment 
and continued medication.
 
In March 1997, the Office of Hearings and Appeals (OHA) of 
the Social Security Administration (SSA) determined that the 
veteran was unable to work due to severe impairment due to 
major depression with psychotic features.  An associated 
psychiatric evaluation report shows significantly that the 
veteran had functional limitations with marked difficulties 
in maintaining social functioning; and frequent deficiencies 
of concentration, persistence or pace resulting in failure to 
complete tasks in a timely manner in work or other settings.  
That report also noted that the veteran had repeated episodes 
of deterioration or decompensation in work or work-like 
settings which caused him to withdraw or to experience 
exacerbation of symptoms.  

A January 1998 statement from the veteran's treating 
physician noted that the veteran was being seen every two 
months for medication management for a current diagnosis of 
schizo-affective disorder.  He was also seen twice monthly 
for individual therapy.

During a May 2002 VA contract examination by QTC Medical 
Services, the veteran reported psychiatric complaints similar 
to that previously reported.  The examination report noted a 
history of recurrent depression with auditory and visual 
hallucinations, and enumerated a number of medications taken 
in treatment.  In response to a questionnaire, the veteran 
indicated that he never attempts to socialize.  Although he 
knows the month and year, he does not know the date or day of 
the week.  He depends on others for meal preparation and 
other daily activities and was not involved in any daily 
activities of any kind.  On examination, the veteran was 
alert and cooperative, but his kinesis was closed.  He 
responded in a clear, coherent and directed but soft-spoken 
manner.  His mood was depressed and his affect was blunt.  He 
admitted to paranoid ideation at times and to having auditory 
and visual hallucinations.  His thought processes were slowed 
but ordered and he was oriented times four.  His remote 
memory was poor and he could not calculate serial sevens.  
The Axis I impression was major depressive episode, 
recurrent, with psychotic features.  The GAF score was 45.  

A May 2002 statement from the veteran's treating physician 
noted that the veteran had been under his care since 1996 and 
that the current diagnosis was schizoaffective disorder.  The 
physician opined that due to that disorder the veteran had 
been unable to obtain or maintain any gainful employment.  
The physician noted further that when the veteran perceived 
any additional stress, that symptoms exacerbate to the level 
of active psychosis and debilitating depression, all of which 
put the veteran and others at risk.

As noted above, the Court has found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994); see also, 
VAOPGCPREC 11-97 (1997).  The Board concludes the evidence 
supports a finding that the veteran's depression with 
psychosis warrants a total schedular evaluation, under the 
regulations that were in effect prior to November 7, 1996, 
and which are applicable subsequent to that date pursuant to 
Karnas.  The Board also considered whether the veteran is 
entitled to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since the initial grant of 
service connection has it been shown that the veteran was 
capable of obtaining or retaining employment.  Thus, a 100 
percent rating is granted effective from the date of the 
initial award of service connection.  



B.  Lumbosacral Strain 

The veteran claims that the service-connected lumbosacral 
strain is more severe than currently evaluated. 

Service medical records indicate that the veteran was treated 
during service for complaints of chronic low back pain.  At 
an August 1995 medical board, on range of motion study the 
veteran was able to reach down to approximately his knees 
without grave pain.  He was noted to occasionally have 
radicular type pains down his left side that stopped at his 
thigh.  The examination report noted findings from CT and MRI 
examinations indicating mild bulging involving L3-L4, L4-L5 
and L5-S1 vertebral disks.  L5 vertebra was shown to be 
partially sacralized.  The diagnosis was herniated disk with 
chronic low back pain.

At a July 1996 VA examination, the veteran complained of low 
back pain that increased with activity, and of a slight 
radiation to the left lateral aspect of the thigh.  He denied 
any bowel or bladder complaints.  On evaluation, range of 
motion of the lumbar spine included forward flexion of 80 
degrees, extension of 20 degrees, left and right rotation and 
bending of 40 degrees.  Stretch signs were negative and there 
were no pathological reflexes.  X-ray examination concluded 
with findings of disc spaces maintained and a negative 
impression.  The assessment was mechanical low back pain.

A June 1997 VA examination report shows that the veteran 
complained of low back pain for the last ten years and now of 
paraspinal spasm and mechanical symptoms of worsening back 
pain with activity, relieved somewhat with rest.  He had no 
frank symptoms related to radiculopathy or weakness, and 
denied any bowel or bladder incontinence.  On examination, 
the veteran was somewhat noncompliant with efforts at flexing 
the spine, with range of motion findings that included 
forward flexion of 30 degrees, extension of 10 degrees, left 
and right rotation of 40 degrees, and left and right bending 
of 30 degrees.  The veteran had 3/5 Waddell signs and 
hypersensitivity to touch.  Neurologic examination was normal 
with +2 deep tendon reflexes, 5/5 motor, sensation intact, 
negative stretch signs and Babinski signs down-going.  X-ray 
examination was undramatic without evidence of gross 
pathology.  The assessment was mechanical back pain.  The 
examiner opined that the veteran's significant disability may 
be related to nonorganic causes.  Stating that although pain 
is a subjective finding, the examiner opined that he would no 
way limit the veteran's ability to work secondary to his 
pain.

During a May 2002 VA contract examination, range of motion 
findings included forward flexion of 75 degrees with pain at 
75 degrees; extension of 25 degrees with pain at 25 degrees; 
left and right lateral bending of 35 degrees with pain at 35 
degrees on both sides; and left and right rotation of 35 
degrees.  The examiner noted that the DeLuca issue was pain.  
On X-ray examination of the lumbosacral spine, no acute 
abnormalities were noted.  The diagnosis was changed to 
recurrent lumbosacral strain.  The examiner noted that the 
reason for the change was that there was intermittent low 
back pain with decreased range of motion, but normal 
lumbosacral series X-ray.  The examiner opined that the 
service-connected low back disability would have a minimal 
effect on the veteran's occupation, and would be 
noncontributory to the veteran's being unemployed due to 
disability.

The veteran's service-connected lumbosacral strain has been 
evaluated pursuant to the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5295. Under Diagnostic Code 5295, a 10 
percent evaluation is provided where there is characteristic 
pain on motion.  A 20 percent evaluation requires muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position. Where there are 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is provided.  38 C.F.R. § 4.71a, Code 5295 (2002).

The Board will also consider Diagnostic Code 5292, which 
provide for the evaluation of limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292, a 10 percent 
evaluation is provided where limitation of motion is slight.  
A 20 percent evaluation is warranted for moderate limitation 
of motion of the lumbar spine.  A 40 percent requires severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5295.  Although VA and military 
medical records show occasional tenderness in the paraspinous 
areas and some limitation of flexion and left lateral 
flexion, there is absolutely no evidence of muscle spasms, 
the critical prerequisite to support a 20 percent evaluation 
under Diagnostic Code 5295.  The criteria for a 40 percent 
evaluation under Diagnostic Code 5295 were also not 
demonstrated.  There is no evidence of listing of the whole 
spine to the opposite side, abnormal mobility on forced 
motion, gait deviations, or abnormal posture.  Accordingly, 
the veteran's disability would not be entitled to an 
evaluation greater than 10 percent under the criteria of 
Diagnostic Code 5295.
  
There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5292. At a recent VA 
examination, the examiner suggested that the veteran's pain 
may be related to nonorganic causes and it was determined 
that his back disability would have minimal effect on his 
occupational ability. There is no finding or opinion that the 
veteran's limitation of motion of the lumbar spine is 
moderate in degree.  Accordingly, an evaluation in excess of 
10 percent under Diagnostic Code 5292 is not warranted.

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the claimant for an 
evaluation in excess of 10 percent.

Although the veteran is competent to report his symptoms, in 
the instant case, the Board finds that he has not provided 
any basis to award an evaluation in excess of 10 percent for 
his low back disability.  There was no evidence of more 
motion than normal.  There has never been evidence of a 
positive Goldthwait's sign, description of a severe strain, 
marked limitation of motion or abnormal mobility on forced 
motion.  There was no indication of listing of the whole 
spine.  Additionally, while there was some limitation of 
motion with forward flexion ranging from 30 to 80 degrees, a 
physician has not determined that there was moderate 
limitation of motion of the lumbar spine.  Moreover, while it 
is clear from the record that the veteran had pain associated 
with his low back disability as well as some loss of range of 
motion of the lumbar spine, there was no objective evidence, 
such as disuse atrophy or weakness, to indicate that the 
veteran's low back symptoms, including pain and fatigability 
during intermittent flare-ups, result in any additional 
limitation of function to a degree that would support a 
disability evaluation in excess of the 10 percent under 
Diagnostic Codes 5292 or 5295.  The evaluation currently 
assigned accurately reflects the degree of disability 
produced as a result of the veteran's low back pathology.  
Accordingly, the preponderance of evidence is against an 
evaluation in excess of 10 for lumbosacral strain.  The 
appeal is denied.

Notwithstanding the foregoing, a rating in excess of that 
currently assigned for the veteran's service-connected 
lumbosacral strain may be granted if this disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service. Although he has received treatment over the years, 
this has been sporadic and was done on an outpatient basis.  
Moreover, the reports of such treatment do not indicate that 
the veteran's ability to work has been compromised by 
symptomatology associated with this disability.  Absent 
evidence of either marked interference with employment or 
frequent periods of hospitalization for this disability, 
there is no basis to conclude that it is more serious than 
that contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

II.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability at the time 
of his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's PTSD.  
The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of § 4.16 are present.  A claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 06-99 (1999).    
 
Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, and 
private medical records.  The veteran has not identified any 
records that have not been obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 100 percent evaluation for depression with psychosis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  An initial rating in 
excess of 10 percent for lumbosacral strain is denied.  The 
veteran's claim for a total rating based on individual 
unemployability is dismissed.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

